 


110 HRES 455 EH: Supporting the goals and ideals of National Internet Safety Month.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 455 
In the House of Representatives, U. S.,

June 12, 2007
 
RESOLUTION 
Supporting the goals and ideals of National Internet Safety Month. 
 
 
Whereas, on May 16, 2007, the United States Senate passed a resolution designating June 2007 as National Internet Safety Month;  
Whereas there are more than 1,000,000,000 Internet users worldwide;  
Whereas, in the United States, 35,000,000 children in kindergarten through grade 12 have Internet access;  
Whereas approximately 80 percent of the children of the United States in grades 5 through 12 are online for at least 1 hour per week;  
Whereas approximately 41 percent of students in grades 5 through 12 do not share with their parents what they do on the Internet;  
Whereas approximately 24 percent of students in grades 5 through 12 have hidden their online activities from their parents;  
Whereas approximately 31 percent of the students in grades 5 through 12 have the skill to circumvent Internet filter software;  
Whereas 61 percent of the students admit to using the Internet unsafely or inappropriately;  
Whereas 20 percent of middle school and high school students have met face-to-face with someone they first met online;  
Whereas 23 percent of students know someone who has been bullied online;  
Whereas 56 percent of parents feel that online bullying of children is an issue that needs to be addressed;  
Whereas 47 percent of parents feel that their ability to monitor and shelter their children from inappropriate material on the Internet is limited; and  
Whereas 61 percent of parents want to be more personally involved with Internet safety: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of recognizing National Internet Safety Month;  
(2)recognizes that National Internet Safety Month provides the citizens of the United States with an opportunity to learn more about— 
(A)the dangers of the Internet; and  
(B)the importance of being safe and responsible online;  
(3)commends and recognizes national and community organizations for— 
(A)promoting awareness of the dangers of the Internet; and  
(B)providing information and training that develops critical thinking and decision-making skills that are needed to use the Internet safely; and  
(4)calls on parents, educators, Internet safety organizations, law enforcement, community leaders, and volunteers to increase their efforts to raise the level of awareness for the need for online safety in the United States.  
 
Lorraine C. Miller,Clerk.
